Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-8 recite a method, claims 9-16 recite a server computer, and claims 17-20 recite a client computer and therefore fall into a statutory category.

	Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method and system, for conducting an evaluation of a claim submitted by a user and associated interview process, which under its broadest reasonable interpretation, covers concepts for certain methods of organizing human activity. 

In the present case concepts directed towards managing personal relationships or interactions between people (including following rules or instructions), in the form of managing the evaluation of a claim submitted by a user and the associated interview process. The abstract idea portion of the claims is as follows: 

(Claim 1) A method comprising: a) receiving, [by a first computer], data relating to a claim submission [from a second computer], wherein the data relating to the claim submission includes claims submission data input by a user, information relating to the user, and one or more features, wherein the claim submission is a request for something that is owed to the user; b) storing, [by the first computer], the data relating to the claim submission in [a first database]; c) retrieving,[ by the first computer, from the first database], data associated with the one or more features, wherein the data associated with the one or more features is determined from [an artificial intelligence model]; d) retrieving, [by the first computer, from a second database], data associated with the information relating to the user; e) generating, [by the first computer], a first score based on the data input by the user, the data associated with the one or more features and the data associated with the information relating to the user, the first score evaluating whether the data input by the user is fraudulent; f) determining, [by the first computer], an interview script based at least upon the first score; g) providing, [by the first computer], a first question in an interview script [to the second computer]; h) receiving, [by the first computer, from the second computer], a response to the first question i) generating, [by the first computer], a second score based at least upon the data [in the first database] and the response to the first question, and then updating, [by the first computer, the artificial intelligence model] using at least the second score and the response to the first question; j) updating, [by the first computer], the interview script based at least upon the second score and [the updated artificial intelligence model]; and k) providing,[ by the first computer], a second question in the updated interview script to [the second computer], the second question based at least in part upon the second score.

(Claim 9)[ A server computer comprising: a network interface; a processor; and a non-transitory computer-readable medium comprising code for instructing the processor to implement a method], the method comprising: a) receiving, [by the server computer], data relating to a claim submission [from a client computer], wherein the data relating to the claim submission includes claims submission data input by a user, information relating to the user, and one or more features, wherein the claim submission is a request for something that is owed to the user; b) storing, [by the server computer], the data relating to the claim submission in [a first database]; c) retrieving, [by the server computer, from the first database], data associated with the one or more features, wherein the data associated with the one or more features is determined from [an artificial intelligence model]; d) retrieving, [by the server computer, from a second database], data associated with the information relating to the user; e) generating, [by the server computer], a first score based on the data input by the user, the data associated with the one or more features and the data associated with the information relating to the user, the first score evaluating whether the data input by the user is fraudulent; f) determining, [by the server computer], an interview script based at least upon the first score; g) providing, [by the server computer], a first question in an interview script [to the client computer]; h) receiving, [by the server computer, from the client computer], a response to the first question; i) generating, [by the server computer, a second score] based at least upon the data [in the first database] and the response to the first question, and then updating [the artificial intelligence model] using at least the second score and the response to the first question; j) updating, [by the server computer], the interview script based at least upon the second score and [the updated artificial intelligence model]; and k) providing, [by the server computer], a second question in the updated interview script [to the client computer], the second question based at least in part upon the second score.

(Claim 17) [A client computer comprising: a network interface; a processor; and a non-transitory computer-readable medium comprising code for instructing the processor] to implement a method, the method comprising: a) sending, [by the client computer], data relating to a claim submission [to a server computer], wherein the data relating to the claim submission includes claims submission data input by a user, information relating to the user, and one or more features, wherein the claim submission is a request for something that is owed to the user; b) receiving, [by the client computer], a first question in an interview script [from the server computer], wherein the interview script is determined based at least upon a first score generated based on data determined [from an artificial intelligence model] using the data input by the user, the data relating to the claim submission, the first score evaluating whether the data input by the user is fraudulent; c) sending, [by the client computer], the first question in the interview script [to a user device of the user]; d) receiving, [by the client computer], a response to the first question; e) forwarding, [by the client computer], the response to the first question [to the server computer], wherein [the server computer] generates a second score, updates [the artificial intelligence model] using the response to the first question and the second score, and obtains an updated script using [the updated artificial intelligence model]; and f) receiving, [by the client computer], a second question in the updated interview script [from the server computer], wherein the second question is determined based at least upon [[a]] the second score generated based at least upon the response to the first question where the portions that are not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed for managing personal relationships or interactions between people (including following rules or instructions), it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes a method, a server computer, and a client computer for managing personal relationships or interactions between people (including following rules or instructions), in the form of managing the evaluation of a claim submitted by a user and the associated interview process.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: transmitting information:

(Claim 1) : a) receiving, [by a first computer], data relating to a claim submission [from a second computer], wherein the data relating to the claim submission includes claims submission data input by a user, information relating to the user, and one or more features, wherein the claim submission is a request for something that is owed to the user; g) providing, [by the first computer], a first question in an interview script [to the second computer]; h) receiving, [by the first computer, from the second computer], a response to the first question and k) providing,[ by the first computer], a second question in the updated interview script to [the second computer], the second question based at least in part upon the second score.

 (Claim 9) a) receiving, [by the server computer], data relating to a claim submission [from a client computer], wherein the data relating to the claim submission includes claims submission data input by a user, information relating to the user, and one or more features, wherein the claim submission is a request for something that is owed to the user; g) providing, [by the server computer], a first question in an interview script [to the client computer]; h) receiving, [by the server computer, from the client computer], a response to the first question and k) providing, [by the server computer], a second question in the updated interview script [to the client computer], the second question based at least in part upon the second score.


 (Claim 17) a) sending, [by the client computer], data relating to a claim submission [to a server computer], wherein the data relating to the claim submission includes claims submission data input by a user, information relating to the user, and one or more features, wherein the claim submission is a request for something that is owed to the user; b) receiving, [by the client computer], a first question in an interview script [from the server computer], c) sending, [by the client computer], the first question in the interview script [to a user device of the user]; d) receiving, [by the client computer], a response to the first question; e) forwarding, [by the client computer], the response to the first question [to the server computer], and f) receiving, [by the client computer], a second question in the updated interview script [from the server computer],

storing information: (Claim 1) b) storing, [by the first computer], the data relating to the claim submission in [a first database]

(Claim 9) b) storing, [by the server computer], the data relating to the claim submission in [a first database];

and processing information ((Claim 1) c) retrieving,[ by the first computer, from the first database], data associated with the one or more features, wherein the data associated with the one or more features is determined from [an artificial intelligence model]; d) retrieving, [by the first computer, from a second database], data associated with the information relating to the user; e) generating, [by the first computer], a first score based on the data input by the user, the data associated with the one or more features and the data associated with the information relating to the user, the first score evaluating whether the data input by the user is fraudulent; f) determining, [by the first computer], an interview script based at least upon the first score; i) generating, [by the first computer], a second score based at least upon the data [in the first database] and the response to the first question, and then updating, [by the first computer, the artificial intelligence model] using at least the second score and the response to the first question; j) updating, [by the first computer], the interview script based at least upon the second score and [the updated artificial intelligence model];

 (Claim 9) c) retrieving, [by the server computer, from the first database], data associated with the one or more features, wherein the data associated with the one or more features is determined from [an artificial intelligence model]; d) retrieving, [by the server computer, from a second database], data associated with the information relating to the user; e) generating, [by the server computer], a first score based on the data input by the user, the data associated with the one or more features and the data associated with the information relating to the user, the first score evaluating whether the data input by the user is fraudulent; f) determining, [by the server computer], an interview script based at least upon the first score; i) generating, [by the server computer, a second score] based at least upon the data [in the first database] and the response to the first question, and then updating [the artificial intelligence model] using at least the second score and the response to the first question; j) updating, [by the server computer], the interview script based at least upon the second score and [the updated artificial intelligence model]; and

(Claim 17) wherein the interview script is determined based at least upon a first score generated based on data determined [from an artificial intelligence model] using the data input by the user, the data relating to the claim submission, the first score evaluating whether the data input by the user is fraudulent; wherein [the server computer] generates a second score, updates [the artificial intelligence model] using the response to the first question and the second score, and obtains an updated script using [the updated artificial intelligence model]

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea in a generic computing environment incorporating generic machinery including:

A first computer. (See paragraph 27 of the Specification)
A second computer. (See paragraphs 37 and 50 of the Specification)
A first database. (See paragraph 34 of the Specification)
An AI model. (See paragraph 19 of the Specification)
A second database. (See paragraphs 34 of the Specification)
A server computer. (See paragraph 50 of the Specification)
A client computer. (See paragraph 37 of the Specification)
A network interface. (See paragraphs 50-51 of the Specification)
A processor. (See paragraph 12 of the Specification)
A non-transitory computer-readable medium. (See paragraph 50 of the Specification)
A user device. (See paragraphs 34-35)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method and system, that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible. 

Dependent claims 2-8, 10-16, and 18-20 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-8, 10-16, and 18-20 are also non-statutory subject matter.

Dependent claims 2 and 10 furthers limit the abstract idea by introducing the limitation l) receiving, by the first computer, from the second computer, a response to the second question; m) generating, by the first computer, a third score based at least upon the data in the first database and the response to the second question; n) updating, by the first computer, the interview script based at least upon the third score; and o) providing, by the first computer, a third question in the interview script to the second computer, the third question based at least in part upon the third score. Generally linking the abstract idea to a generic computing environment capable of transmitting information and processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 2 and 10 are also non-statutory subject matter. 

Dependent claims 3 and 11 further limit the abstract idea by introducing the limitation wherein the first computer continues to provide questions to the second computer if a continually updated score remains above a predetermined threshold. Generally linking the abstract idea to a generic computing environment capable of transmitting and processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 3 and 11 are also non-statutory subject matter. 

Dependent claims 4 and 12 further limit the abstract idea by generally linking to a field of use wherein the one or more features include a time of day, a claim type, a method of entry, and/or an average time to respond and does not add significantly more to the claims. Therefore dependent claims 4 and 12 are also non-statutory subject matter. 

Dependent claims 5 and 13 further limit the abstract idea by generally linking to a field of use wherein the data relating to the claim submission is received from a user device of the user, and wherein the information relating to the user includes information relating to the user device and does not add significantly more to the claims. Therefore dependent claims 5 and 13 are also non-statutory subject matter. 

Dependent claims 6 and 14 further limit the abstract idea by generally linking the field of use wherein the one or more features include features of text inputted by the user, and wherein the features of the text inputted by the user are determined using a natural language parser and does not add significantly more to the abstract idea. Therefore dependent claims 6 and 14 are also non-statutory subject matter. 

Dependent claims 7 and 15 further limit the abstract idea by generally linking the field of use wherein the one or more features are risk features relating to a risk of inaccurate information being included in the data relating to the claim submission, and wherein the first score, second score, and third score are risk scores and does not add significantly more to the abstract idea. Therefore dependent claims 7 and 15 are also non-statutory subject matter. 

Dependent claims 8 and 16 further limit the abstract idea by introducing the limitation wherein the user device is routed to a live interview with a human representative if a continually updated score drops below a predetermined threshold. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea Therefore dependent claims 8 and 16 are also non-statutory subject matter. 

Dependent claim 18 further limit the abstract idea by introducing the limitation wherein the first and second score are generated based on data associated with one or more features included in the data relating to the claim submission. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea Therefore dependent claim 18 is also non-statutory subject matter. 

Dependent claim 19 further limit the abstract idea by introducing the limitation g) sending, by the client computer, to the server computer, a response to the second question; and h) receiving, by the client computer, a third question in the interview script from the server computer, the third question based at least in part upon a third score generated based at least upon the response to the second question. Generally linking the abstract idea to a generic computing environment capable of transmitting and processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea Therefore dependent claim 19 is also non-statutory subject matter. 

Dependent claim 20 further limits the abstract idea by introducing the limitation wherein the client computer continues to send questions in the interview script from the server computer to the user device if a continually updated score remains above a predetermined threshold. Generally linking the abstract idea to a generic computing environment capable of transmitting and processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claim 20 is also non-statutory subject matter. 

In conclusion, the claims are directed to the abstract idea of certain methods of organizing human activity. In particular managing personal relationships or interactions between people (including following rules or instructions), such as the evaluation of a claim submitted by a user and the associated interview process, and therefore falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

The prior art identified as pertinent to the claims as amended is as follows:

Goldman et al. (US 20180033009), which is directed to facilitating the identification and prevention of potentially fraudulent activity in a financial system, teaches the term “system access data” denotes data that represents the activities of a user during the user's interactions with a financial system, and represents system access activities and the features and/or characteristics of those activities, according to various embodiments. The term “system access variation data” denotes data that is representative of differences in characteristics and/or features associated with one system access session and another system access session, according to various embodiments (Goldman paragraphs 46-47). 

Goldman further teaches the financial system 111 provides one or more financial services to users of the financial system 111, according to one embodiment. Examples of financial services include, but are not limited to, tax return preparation services, personal financial management services, business financial management services, and the like. The financial system 111 enables users, such as the authorized users 144 of the client system 140, to interact with the financial system 111 based on one or more user accounts that are associated with the authorized users 144, according to one embodiment. The financial system 111 creates, acquires, receives, maintains and/or stores system access data 113, financial data 114, and user characteristics data 115 for user accounts 117, according to one embodiment. The financial system 111 creates, stores, and manages the system access data 113, at least partially based on interactions of client systems with the financial system 111, according to one embodiment. The system access data 113 is stored as a table, a database, or some other data structure, according to one embodiment. The system access data 113 can include tens, hundreds, or thousands of features or characteristics associated with an interaction between a client system and the financial system 111, according to one embodiment. The system access data 113 is data that represents system access activities and the features and/or characteristics of those activities, according to one embodiment. The system access activities may occur before, during, and/or after a client system establishes a communications channel/connection with the financial system 111, according to one embodiment. The system access data 113 includes, but is not limited to, data representing: user entered data, event level data, interaction behavior, the web browser of a user's computing system, the operating system of a user's computing system, the media access control (“MAC”) address of the user's computing system, hardware identifiers of the user's computing system, user credentials used for logging in, a user account identifier, the IP address of the user's computing system, a session identifier, interaction behavior during prior sessions, interaction behavior using different computing systems to access the financial system 111, interaction behavior from IP addresses other than a current IP address, IP address characteristics, whether changes are made to user characteristics data, whether the changes that are made to user characteristics data increase a tax refund amount, whether the changes that are made to user characteristics data decrease a tax liability amount, user account characteristics, user account age, tax return preparation characteristics, tax return filing characteristics, and any other feature/characteristic of system access activity that is currently known at the time of filing or that may be known at a later time for interacting with a financial system, according to one embodiment. In one embodiment, event level data includes data that represents events such as filing a tax return, logging into a user account, entering information into the user account, navigating from one user experience page to another, and the like (Goldman paragraphs 58-59).

Goldman further teaches the financial system 111 creates, stores, and/or manages the user characteristics data 115 that is associated with users of the financial system 111, including the one or more authorized users 144, according to one embodiment. The user characteristics data 115 is stored in a table, database, or some other data structure, according to one embodiment. The user characteristics data 115 is sorted, filtered, and/or organized based on one or more of the user accounts 117, in the data structure, according to one embodiment. The user characteristics data 115 includes personally identifiable information 118 (“PII”) for each of the authorized users 144, according to one embodiment. Personally identifiable information includes, but is not limited to, a Social Security number, employer identification number, driver's license number, home address, combinations of other user characteristics data 115, or any other information that can be used to distinguish one user (e.g., person or organization) from another, according to one embodiment. In addition to personally identifiable information 118, the user characteristics data 115 includes, but is not limited to, data representing: browsing/navigation behavior within the financial system 111, type of web browser, type of operating system, manufacturer of computing system, whether the user's computing system is a mobile device or not, a user's name, a Social Security number, government identification, a driver's license number, a date of birth, an address, a zip code, a home ownership status, a marital status, an annual income, a job title, an employer's address, spousal information, children's information, asset information, medical history, occupation, information regarding dependents, salary and wages, interest income, dividend income, business income, farm income, capital gain income, pension income, individual retirement account (“IRA”) distributions, unemployment compensation, education expenses, health savings account deductions, moving expenses, IRA deductions, student loan interest deductions, tuition and fees, medical and dental expenses, state and local taxes, real estate taxes, personal property tax, mortgage interest, charitable contributions, casualty and theft losses, unreimbursed employee expenses, alternative minimum tax, foreign tax credit, education tax credits, retirement savings contribution, child tax credits, residential energy credits, and any other information that is currently used, that can be used, or that may be used in the future, in a financial system or in providing one or more financial services, according to various embodiments. According to one embodiment, the security system 112 uses the user characteristics data 115 and/or the financial data 114 and/or the system access data 113 to determine a likelihood of potentially fraudulent activity by one or more client systems, such as the suspicious client system 130, according to one embodiment. In one embodiment, the user characteristics data 115 also includes information about the fraudulent users that is collected as the fraudulent users interact with the financial system 111. (Goldman paragraph 64)

Goldman further teaches the user system characteristics 141 include one or more of an operating system, a hardware configuration, a web browser, information stored in one or more cookies, the geographical history of use of the client system 140, the IP address 142, and other forensically determined characteristics/attributes of the client system 140, according to one embodiment. The user system characteristics 141 are represented by a user system characteristics identifier that corresponds with a particular set of user system characteristics during one or more of the sessions 116 with the financial system 111, according to one embodiment. Because the client system 140 may use different browsers or different operating systems at different times to access the financial system 111, the user system characteristics 141 for the client system 140 may be assigned several user system characteristics identifiers, according to one embodiment. The user system characteristics identifiers are called the visitor identifiers (“VIDs”), according to one embodiment. (Goldman paragraph 66) 
Goldman further teaches the security system 112 generates risk score data 121 for system access activities that are represented by the system access data 113, to determine a likelihood of potential fraudulent activity in the financial system 111, according to one embodiment. The analytics module 119 and/or the security system 112 acquire the system access data 113 from the financial system 111 and/or from a centralized location where the system access data 113 is stored for use by the financial system 111, according to one embodiment. The analytics module 119 and/or the security system 112 applies the system access data 113 to one or more predictive models 122, to generate the risk score data 121 that represents one or more risk scores, according to one embodiment. The analytics module 119 and/or the security system 112 defines the likelihood of potential fraudulent activity at least partially based on the risk scores (represented by the risk score data 121) that are output from the one or more predictive models 122, according to one embodiment. In one embodiment, the analytics module 119 uses a single risk score to determine the likelihood of potential fraudulent activity. In one embodiment, the analytics module 119 uses a combination of two or more risk scores to determine the likelihood of potential fraudulent activity. The analytics module 119 and/or the security system 112 uses one or more of the predictive models 122 to generate risk score data 121 for one or more risk categories 123, according to one embodiment. The risk categories 123 represent characteristics, features, and/or attributes of the authorized users 144 of the client system 140, of the suspicious client system 130, and/or of the potentially fraudulent user 134, according to one embodiment. The risk categories 123 include, but are not limited to, user system characteristics, user characteristics, tax return filing characteristics, IP address characteristics, age of user account, and user account characteristics, according to one embodiment. The risk categories 123 have risk category identifiers that include, but are not limited to, a user system characteristics identifier (a.k.a., visitor ID or “VID”), an IP address identifier, and a user account identifier (a.k.a., auth ID), according to one embodiment. In other words, each of the predictive models 122 receives the system access data 113 (or other input data) and generates one risk score (represented by the risk score data 121) for a different one of the risk categories 123, according to one embodiment. To illustrate with an example, the analytics module 119 receives system access data 113 (representative of tens, hundreds, or thousands of characteristics or features of system access activities for a session), the analytics module 119 applies the system access data 113 to one of the predictive models 122, the predictive model generates a risk score of 0.72 (represented by the risk score data 121) for the IP address 132 of the suspicious client system 130, and the analytics module 119 and/or the security system 112 determines whether a risk score of 0.72 is a strong enough indication of a security threat to warrant performing one or more risk reduction actions. The security system 112 creates the user system characteristics identifier, as one example of a risk category identifier, to track the system access activities associated with a particular computing system configuration, according to one embodiment. If for example, one of the authorized users 144 has an account with the financial system 111 and accesses the financial system 111 with the same user system characteristics identifier consistently, then the security systems 112 may be configured to raise the risk score associated with the user system characteristics identifier if a user (e.g., a potentially fraudulent user 134) uses a completely different user systems characteristic identifier to access the account, according to one embodiment. The risk score associated with the user system characteristics identifier is increased even further, if other browsing behaviors (e.g., uncharacteristically accesses the financial system 111 in the middle of the night) also change at the same time that a new/unknown user system characteristics identifier accesses and/or modifies an account for the authorized user, according to one embodiment. The security system 112 is particularly sensitive to age of account, user account characteristics, user entered data, event level data, and interaction behavior, according to one embodiment. In other words, although the security system 112 is configured to determine likelihoods of potentially fraudulent activity by using multifactor analysis, some characteristics may be more dominant indicators of potential stolen identity refund fraud activity for an account, according to one embodiment (Goldman paragraphs 72-74).
Goldman further teaches the security system 112 creates the user account identifier (e.g., an “auth ID”), as one example of a risk category identifier, to track the system activities associated with a particular user account, according to one embodiment. The account identifier can include a username, a password, a combination of username and password, a cryptographic hash function applied to a username and/or a password, identity information (e.g., a social security number or date of birth), or some other data that is at least partially based on credentials of an authorized user who has an account, according to one embodiment. The security system 112 uses the user account identifier and/or the IP address identifier and/or the user system characteristics identifier to track and compare prior year's activities with current activities, according to one embodiment. The security system 112 tracks and compares activities such as the time of day a user logs in, the time of year a user logs in, the number of times a user logs in, the types of changes made to the user's account, changes that may correspond with increasing an amount of money that is owed to the user, and the like, according to one embodiment. Even if a new account is created for particular identity information, the security system 112 can track year to year behavior differences by comparing the system access data 113 associated with the person or entity (i.e., owner) of the identity information, according to one embodiment. The combination of receiving, storing, monitoring, and comparing system access activities (represented by system access data 113 and/or user characteristics data 115) enables the security system 112 to detect and identify irregularities in user behavior and assign likelihoods of risk associated with the system of access activities, according to one embodiment. Each of the predictive models 122 can be trained to generate the risk score data 121 based on one or more of the system access data 113, the financial data 114, tax return filing data, user account data, and/or the user characteristics data 115, according to one embodiment. Each of the one or more predictive models 122 are trained generate a risk score or risk score data 121 for one particular risk category (e.g., user system characteristics, tax return filing, user characteristics, IP address, user account, etc.), according to one embodiment. The risk score data 121 represents a risk score that is a number (e.g., a floating-point number) ranging from 0-1 (or some other range of numbers), according to one embodiment. The closer the risk score is to 0, the lower the likelihood is that potentially fraudulent activity has occurred for a particular risk category. The closer the risk score is to 1, the higher the likelihood is that potentially fraudulent activity has occurred for a particular risk category. Returning to the example of a risk score of 0.72 for the IP address 132 (e.g., the IP address identifier), it would be more likely than not that the IP address 132 has been used to perform actions that one or more of the predictive models 122 has been trained to identify as potentially fraudulent, according to one embodiment. Each of the predictive models 122 is trained using information from the financial system 111 that has been identified or reported as being linked to some type of fraudulent activity, according to one embodiment. Customer service personnel or other representatives of the service provider receive complaints from a user when the user accounts for the financial system 111 do not work as expected or anticipated (e.g., a tax return has been filed from a user's account without their knowledge). When customer service personnel look into the complaints, they may occasionally identify user accounts that have been created under a person's or other entity's name and/or government identification, without the person or entity's knowledge. By obtaining identity information of a person or entity, a fraudster may be able to create fraudulent user accounts 117B and create and/or file tax returns with the identity information without the permission of the owner of the identity information. When an owner of the identity information creates and/or uses a legitimate user account to prepare and/or file a tax return, the owner of the identity information may receive notification that a tax return has already been prepared and/or filed for their identity. A complaint about such a situation is identified or flagged for potential or actual stolen identity refund fraud activity, according to one embodiment. One or more predictive model building techniques is applied to the system access data, financial data, and/or user characteristics data to generate one or more of the predictive models 122 for one or more of the risk categories 123, to identify potentially fraudulent access to the legitimate user accounts 117A, and to identify fraudulent user accounts 117B that have been created by fraudsters using legitimate identity information, according to one embodiment. The one or more predictive models 122 are trained using one or more of a variety of machine learning techniques including, but not limited to, regression, logistic regression, decision trees, artificial neural networks, support vector machines, linear regression, nearest neighbor methods, distance based methods, naive Bayes, linear discriminant analysis, k-nearest neighbor algorithm, or another mathematical, statistical, logical, or relational algorithm to determine correlations or other relationships between the likelihood of potential stolen identity refund fraud activity and the system access data 113, the financial data 114, and/or the user characteristics data 115, according to one embodiment (Goldman paragraphs 76-78).
Goldman further teaches the claim manager 151 provides a user experience display to users to enable the users to enter fraud claims data into the security system 112, according to one embodiment. The user experience display provides buttons, text boxes, and other user experience elements to progress users through a fraud claims submission interview, according to one embodiment. The fraud claim submission interview includes questions, explanations, and audio/video resources to help the user enter in information such as the user's identity information, username, symptoms of the suspicious/potentially fraudulent activities, name, birth date, and the like, according to one embodiment. During the fraud claim submission interview, the claim manager 151 acquires user system characteristics data about the user computing system that is used to submit the claim, which can be used to identify, deemphasize, and remove fraud claims submitted by fraudsters, according to one embodiment. The fraud claims data is then used by the security system 112 to execute risk reduction actions to reduce further potential fraudulent activity on the user account, and is used to train the predictive models 122 to enable the predictive models to catch the fraudulent activity in the future, according to one embodiment (Goldman paragraph 80). 
Goldman further teaches the analytics module 119 and/or the security system 112 can use the risk scores represented by the risk score data 121 in a variety of ways, according to one embodiment. In one embodiment, a determination to take corrective action or to take risk reduction actions is based on a risk score for one of the risk categories 123 (e.g., IP address). In one embodiment, a determination to take remedial/protective/corrective action or to take risk reduction action is based on a combination of risk scores for two or more of the risk categories 123 (e.g., IP address and user system characteristics). The predictive models 122 are applied to existing sessions 116 that represent a low likelihood for fraudulent activity as well as to existing sessions 116 that represent a high likelihood for fraudulent activity, to define risk score thresholds to apply to the risk score data 121, according to one embodiment. In one embodiment, the risk score data 121 is compared to one or more predefined risk score thresholds to determine if one or more of the risk categories 123 has a high enough likelihood of potential fraudulent characteristics to warrant performing risk reduction actions (Goldman paragraphs 84-85). 
Goldman further teaches in one embodiment, the security system 112 and/or the alert module 120 uses an authentication module 154 to challenge the authentication of the user and/or to verify that a user is authorized to use the identification information and/or the user account that the user is using to access the financial system 111, according to one embodiment. The authentication module 154 is configured to use system access data 113, financial data 114, and/or user characteristics data 115 to generate questions for a user to respond to in order to verify that the user has sufficient knowledge of the identification information to likely be the authorized user of a user account, according to one embodiment. Some third-party service providers, e.g., Experian, provide user verification services. However, the third party service providers lack the quantity of information that is obtained from users during the preparation of a tax return. The authentication module 154 also has the capacity to search through prior tax return filings to generate questions that an authorized user would be likely to know but that would take a long time for an unauthorized user to research in order to respond correctly to, according to one embodiment. The service provider computing environment 110 also includes financial data 114 in user characteristics data 115 that can be obtained from other services that the service provider is providing to users. In one embodiment, the authentication module 154 uses user data that is obtained from other service provider services in order to verify/authenticate that a user is authorized to access a particular user account, according to one embodiment. For example, the service provider computing environment 110 can be associated with the service provider that provides personal financial management services and/or business financial management services, according to one embodiment. An additional advantage of leveraging the user data that is stored by the service provider computing environment 110 is that much of the information that is by third-party verification services can be determined by accessing public records and by performing public record searches for an individual, whereas, user characteristics data 115, and/or the financial data 114, may be unique to the financial system 111, and/or other services provided by the service provider computing environment 110, according to one embodiment. (Goldman paragraph 91), 
Goldman further teaches at operation 404, the process includes receiving claims request data from users of a financial system, the claims request data representing requests to submit claims of fraudulent activity associated with user accounts for the financial system, according to one embodiment. The claims request data is received by the security system when a user selects a user interface element (e.g., a selection button) that notifies the financial system or the security system that the user would like to submit a claim of fraudulent activity, according to one embodiment. The security system receives the claims request data from the financial system, according to one embodiment. Operation 404 proceeds to operation 406, according to one embodiment. At operation 406, the process includes providing user experience display data to the users in response to receiving the claims request data, the user experience display data representing a user experience display that enables users to submit fraud claims data representing the claims of fraudulent activity associated with the user accounts for the financial system, the user experience display data including fraud claims submission interview data that progresses the users through a fraud claims submission interview to obtain the fraud claims data from the users, according to one embodiment. The fraud claims submission interview includes one or more user interface pages that are represented by the user experience display data, according to one embodiment. The one or more user interface pages present information, questions, text boxes, and other user interface elements that enable users to submit the details of their claims of fraudulent activity for the user accounts, according to one embodiment. Operation 406 proceeds to operation 408, according to one embodiment (Goldman paragraphs 122-123).
Tamblyn et al. (US 20170324868), which is directed to monitoring the progress of automated chat conversations, teaches the contact center system 102 may additionally include a chat automation server 140 for conducting and managing automated/electronic chat communications with end users 106 operating end user devices 108. The chat communications may be conducted in such a way that the end users are not aware that they are communicating with an automated system, as opposed to a human agent, although embodiments of the present invention are not limited thereto, and in some embodiments, end users may be aware that they are interacting with an automated system. According to some embodiments, the chat automation server 140 may operate as a chat orchestration server, dispatching actual chat conversations to various chat bots or agent chats. The processing logic of the chat automation server 140 may be rules driven, and may leverage, for example, intelligent workload distribution protocols and various business rules for routing communications. Additionally, the chat automation server 140 may be configured to facilitate (e.g., supervise and coordinate) self-learning by individual chat bots. For example, prior to characteristics of individual chat bots being modified, the chat automation server 140 may determine whether various end user input or feedback that may modify the chat bot is suspicious or malicious (e.g., by searching for or identifying key words or phrases, and/or flagging potential issues for review by an agent) (Tamblyn paragraphs 85-86).

	Tamblyn further teaches the dialog manager 252 receives the syntactic and semantic representation from the text analytics module, and manages the general flow of the conversation based on a set of decision rules. In this regard, the dialog manager maintains history and state of the conversation, and generates an outbound communication based on the history and state. The communication may follow the script of a particular conversation path selected by the dialog manager. As described in further detail below, the conversation path may be selected based on an understanding of a particular purpose or topic of the conversation. The script for the conversation path may be generated using any of various languages and frameworks conventional in the art, such as, for example, Artificial Intelligence Markup Language (AIML), SCXML, or the like. The dialog manager 252 selects a response deemed to be appropriate at the particular point of the conversation flow/script, and outputs the response to the output generator 254. According to one embodiment, the dialog manager 252 may also be configured to compute a confidence level for the selected response, and provide the confidence level to the agent device 130. According to some embodiments, every segment, step, or input in a chat communication may have a corresponding list of possible responses. Responses may be categorized based on topics (determined using a suitable text analytics and topic detection scheme), and suggested next actions are assigned. Actions may include, for example, responses with answers, additional questions, assignment for a human to assist (e.g., by disambiguating input from the end user), and the like. The confidence level may be utilized to assist the system with deciding whether or not the detection, analysis, and response to end user input is appropriate or sufficient, or whether a human should be involved, as will be discussed in more detail below. For example, a threshold confidence level may be assigned to invoke human agent intervention, based on one or more business rules. According to some embodiments, confidence level may be determined based on customer feedback. For example, in response to detecting a negative reaction from a user to an action or response taken by the chat bot, the confidence level may be reduced. Conversely, in response to detecting a positive reaction from a user, the confidence level may be increased (Tamblyn paragraphs 102-105).

Tamblyn further teaches the output generator takes the semantic representation of the response provided by the dialog manager, maps the response to a chat bot profile or personality (e.g., by adjusting the language of the response according to the dialect, vocabulary, or personality of the chat bot), and outputs an outbound text to be displayed at the end user device 108 (Tamblyn paragraph 107). Tamblyn further teaches in response, the default chat bot 202 a may receive one or more chat or text-based communications from the end user device 108. The default chat bot 202 a may then analyze the text-based communications, as discussed above, to identify one or more potential purposes or topics for the communication and/or one or more pieces of information for identifying the end user 106. In some instances, the user may remain anonymous initially, or throughout an entire communication session. Additionally, according to some embodiments, in circumstances in which the default chat bot 202 a is unable to identify a topic or purpose, the chat bot 202 a may politely terminate the communication or trigger transfer of the communication to a live agent (Tamblyn paragraph 110). 
Tamblyn further teaches according to one embodiment, the particular chat bot 202 b selected by the default chat bot 202 a may have various conversation paths or scripts that it may follow based on, for example, the customer intent. According to some embodiments of the present invention, the chat bot 202 a or 202 b 1 may identify or calculate a confidence level of the purpose of the communication from among of plurality of different possible communications purposes or paths 212 a-212 c that are predetermined. The number of possible predetermined communication or conversation paths or purposes may vary according to the design and function of the chat automation system 100, and is not limited to the number illustrated in FIG. 3A. The chat automation system 100, however, may be designed such that all (or substantially all) communications conducted with an end user can be categorized into a finite number of categories (e.g., account support, product or service technical support, sales, billing, other, etc.). When initially handling a communication with an end user, the chat bot 202 a or 202 b may calculate or determine a probability or confidence level to each path based on text analysis of the response from the end user 106. According to some embodiments, the chat bot 202 a or 202 b may be configured to ask additional follow-up questions as to the purpose or topic of the communication until the confidence level calculated for at least one of the paths exceeds a threshold level that may be predetermined. Then, the chat bot 202 b may proceed with traversing through subsequent steps or stages in the communication along the path with the highest confidence level. FIG. 3B illustrates a process of traversing down a selected path according to some embodiments of the present invention. As illustrated in FIG. 3B, the chat bot 202 b may proceed to a first step or stage in a conversation flow corresponding to a selected path 216, at which point information is exchanged between the chat bot 202 b and the customer. For example, the chat bot 202 b may ask additional questions or receive questions from the end user 106 in order to progress through the conversation path down a sub-path 218 to a subsequent stage 220 in the conversation flow. According to one embodiment, the chat bot 202 b is configured to monitor confidence levels of its automated chat responses during the chat communication session. In this regard, at each stage in the communication path (the term “conversation path” may be used synonymously with the term “communication path” herein), the chat bot 202 b may calculate or modify the confidence level of a response provided by the chat bot 202 b per the selected conversation path. If the confidence level of the chat bot 202 b falls below a threshold level that may be predetermined, the chat bot may transmit an alert or signal to an agent device 130 (e.g., by way of the agent interface 170) to notify an agent that the confidence level has fallen below the threshold level. In response to the confidence level dropping below a certain threshold level, according to some embodiments, the chat automation system 100 may attempt to route the communication to a live agent (e.g., in conjunction with the other systems and components of the contact center system 102 described above) to continue the communication. For example, the chat automation server 140 may transmit a transfer request to the routing server 124. The request may include, for example, information about the current chat communication that the routing server 124 may use to find an appropriate agent. According to some embodiments, an agent (e.g., a supervising agent) may be able to monitor, by way of the agent interface 170 and an agent device 130, the status of a plurality of ongoing automated chat communications being conducted by the chat automation server 140. In this regard, the chat automation server 140 may display an indicator or marker 222 indicating the current stage or state in the conversation flow for a given chat communication session and/or other contextual information such as background or demographic profile information about the end user, information about previous interactions with the business 104, relevant chat history for the ongoing or previous chat communications, the confidence level of the chat automation server 140, and the like (Tamblyn paragraphs 113-118). 
Tamblyn further teaches at operation 402, the chat automation server 140 identifies or receives profile information corresponding to the end user 106 and/or the interaction. For example, according to some embodiments, the end user 106 may log into a personal account of an Internet website associated with the business 104. The chat automation server 140 may then retrieve or identify personal identifying information that was previously provided by the end user 106 from a database 126. The personal identifying information may include various demographic information about the end user 106 such as the end user's name, age, gender, language ability or background, and ethnic or national origin background, as well as information about the end user's relationship to the business 104, such as previous purchase history, product or service preferences, and previous interactions with the business 104 or its employees or agents. Information collected by, for example, the website (products viewed or clicked on by the user), prior to the user requesting the interaction, may also be forwarded to the chat automation server 104 (Tamblyn paragraph 125).

Tamblyn further teaches during the chat communication session, the chat automation server 140 may monitor, at operation 414, the chat communication conversation (e.g., the input received from the end user 106) for various trigger events, and calculate and/or modify the confidence level that the selected chat bot is appropriately handling the chat communication session. For example, the chat automation server 140 may monitor the language received from the end user 106 and detect language indicating whether or not the chat automation server 140 is providing satisfactory answers to questions asked by the end user 106. The chat automation server 140 may also monitor the language received from the end user 106 to detect whether or not the end user 106 is satisfied, frustrated, confused, or is understanding the output from the chat automation server 140 (Tamblyn paragraph 134). Tamblyn further teaches in some instances, the chat automation server 140 may get stuck or may not understand the cause of the confusion or frustration on the part of the end user 106, and may not be able to determine whether or not a different communication path (or which different communication path) or a different chat automation profile should be selected. In such cases, the chat automation server 140 may route the chat communication to a live agent to continue with the chat communication session, if a live agent is available.  (Tamblyn paragraph 140)

Tamblyn further teaches after routing the chat communication to a new conversation path, a new chat automation profile, or a live agent, the chat automation server 140 may return to operation 414 to monitor the conversation and calculate or modify the confidence level that the chat automation server 140 is properly handling the communication session. Returning to operation 416, if the confidence level stays at or above a threshold level (e.g., a predetermined threshold level), the chat automation server 140 may proceed to operation 420 to determine whether or not the conversation is completed (Tamblyn paragraphs 143-144). 

Beccera et al. (US 20100145734), which is directed to evaluating the validity of claims filed under an insurance policy or debt protection contract, teaches pre-scores the relative risk of the claim using a risk assessment tool based upon predictive modeling and a number of potential risk factors, including, but not limited to, the amount of the claim, the nature and probability of the loss, the history of the claimant with respect to the policy or contract, and the insurance company's or lender's history with other similar claims. The associated automated loss verification tool uses this risk score and other pertinent information connected with the claim to assign a relative confidence level of proof of valid loss that must be satisfied before the loss can be verified through the automated adjudication process (Beccera paragraph 21).

Beccera further teaches also associated with risk assessment process 82 is a risk score table 86 that assigns a numerical risk assessment score to the beneficial coverage contract claim in response to the risk prediction output of model 82. Audit log 88 stores data for the real-world risk outcome of previous beneficial coverage contract claims similar to the claim in question. Using this information, the predictive model 82 can be modified by the operators of the system 10 to make it as accurate as possible (Beccera paragraph 73).
Beccera further teaches statistical modeling utilizes data attributes of all insureds to develop an automated risk assessment tool (“RAT”) 36 (see FIG. 3) for assessing the risk associated with a particular claim. The resulting models (in FIG. 4) consider all possible trends among the variables to assess the claim and model the potential risk associated therewith.
Examples of different risk factors associated with an insurance claim are set forth in Table 1.
TABLE 1

Dataflow Name
Exemplary Risk Factor Information

CDS Data
Outstanding account balance; how long has the
(Stored in Oracle)
policyholder been billed; the premium amount;

did the policyholder just enroll; has the

policyholder ever cancelled; has the

policyholder been enrolled for a long time?
Demographic Data
Customer address.
Claims History
Has the policyholder ever filed a claim with the
(Stored in Oracle)
insurance company before; does the

policyholder have other claims outstanding;

what is the policyholder's current claims

status; other claims variable data not herein

listed.
Claimant Submitted Data
These are all the items that the claimant either
(Passed by Claims
enters into the web or the IVR or explains to
Portal)
the rep over the phone. These items are later

used to arrive at a decision. Examples include:

date of loss, type of loss, date of birth, last date

of work etc.


The RAT 36 model pre-scores the entire insured base on a periodic basis (e.g., daily, weekly, monthly). Each insured has multiple pre-scores at the product/coverage level. The pre-scores are stored in the oracle data warehouse maintained by system 10. As a specific insurance claim comes in, the information entered during the origination, entitlement and set-up phases 50, 60, and 70 are combined with the information used in the pre-scoring process to re-score each individual claim in real time. Note that requests for continuing benefits, by contrast, go through different RAT models tailored to continuing claims only. In doing so, claimants can be ranked by risk profile from highest to lowest. These claimants can then be grouped by risk category. Using those categories, insurers and lenders can determine the extent to which a validation step should be applied to a particular claim as part of the adjudication process. The decision of what source to use is also model-driven, where the confidence level for each data source is determined using a variety of statistical modeling techniques… In response to these categories, the insurance company may decide to approve the lower risk claim early in the process with validation techniques providing a lower level of confidence. Additionally, the insurance company may chose to approve the higher risk claim only after receiving more information for loss validation, which provides a higher level of confidence. For example, in the first case the insurance company may accept an obituary as proof of death for approval. In the second case, the insurance company may require a death certificate from the state as proof of claim for approval (Beccera paragraphs 75-79).
Claridge et al. (US 20150032624), which  is directed to using unique indicators for detecting fraud that extend beyond traditional-based indicators, teaches as described in further detail below, some embodiments may incorporate one or more indicators based on: (1) the customer's access channels used for customer care operations in the past compared to the present; (2) the time patterns a customer has accessed customer care operations in the past compared the present; (3) the location originating information from which customer care operations were made; (4) biometric information; (5) an input indicating the level of suspicion an agent assigns to a given transaction and/or request; (6) a location association related to a customer care operation; and (7) a customer's travel schedule. It should be appreciated that this listing of potential indicators is not all-inclusive (Claridge paragraph 9). 

Claridge further teaches embodiments may be integrated with a computer system that provides a learning engine with an automated feedback system for improved fraud detection. An example of such a feedback loop can be seen in U.S. Ser. No. 11/276,497, entitled System and Method for Closed Loop Decisionmaking in an Automated Care System, filed Mar. 2, 2006, the disclosure of which is incorporated herein by reference. The computer system includes computer-readable medium and computer-executable instructions that allow a risk assessment for fraud to be conducted. The computer-executable instructions may incorporate artificial intelligence technology to conduct such risk assessments. Also, communication channels may be integrated with the fraud system that allow the system to communicate with a fraud specialist or customer. The fraud detection system's learning engine allows the fraud detection system to automatically update the fraud models based on information that may be received through any available channel of communication between the fraud detection system and another person, system, or entity (Claridge paragraph 13).

Claridge further teaches leveraging these types of communication infrastructures, additional embodiments may comprise a feedback system where secure communications may provide authenticating information and/or additional information that may be input into the fraud models. Once the fraud models receive such information, the models may be updated accordingly to provide better sensitivity to patterns of fraud. Such updates may occur manually or automatically. As shown in FIG. 1, outbound messaging platform (170), automated speech platform (180), authentication platform (160), and customer value engine (130) may be configured to accomplish such a communication and feedback approach that works with customer care (110) and fraud systems (120) (Claridge paragraph 67).

Peterson (US 20150103984), which is directed to a system for closed loop decisionmaking in an automated care system, teaches in some embodiments, one or more of the models stored in the computer memory might comprise a statistical prediction model, and, if the set of computer executable instructions is configured to make at least one recommendation related to the processing of a customer interaction, that at least one recommendation might be based at least in part on the statistical prediction model. Peterson further teaches in some embodiments, the set of computer executable instructions might be configured to automatically update one or more of the models using one or more of the model updates in response to a trigger. In some embodiment, that trigger might be a usage milestone (Peterson paragraph 14).

Peterson further teaches the interactive voice response system might be activated by initiation of a customer interaction, and the decision agent might be configured with a set of computer executable instructions to determine a route through the interactive voice response system. In embodiments where the decision agent is configured with a set of computer executable instructions to determine a route through an interactive voice response system, the determination might be made based on a set of information related to a customer interaction and a predication model. In some embodiments, upon completion of a customer interaction, the interactive voice response system might be configured to transfer the customer to a customer service representative. The customer service representative might then determine a customer satisfaction level, that is, a measure of the customer's thoughts and/or feelings, with the interactive voice response system. That customer satisfaction level might be reported to the feedback system, which might then use it to modify the prediction model used by the decision agent (Peterson paragraph 17).

Peterson further teaches even though FIG. 2 only shows an arrow from the ASA [208] leading to a Feedback System [103], in various embodiments an ASA [208] might communicate information to other components as well. For example, in some embodiments, an ASA [208] might transfer context information, that is, data related to the processing of a customer call by an SCS [101] which might include data related to the customer himself or herself, to other components of the SCS [101], either on request or automatically in response to certain triggers. Further, various embodiments might have different sets of information included in the context information maintained and transmitted by an ACA. For example, in some embodiments, context information might include outputs from various other components of the SCS [101], data received from an enterprise system [104], the duration of the customer interaction, and customer information such as the customer's name, emotional state, account information, lifetime value, previous interactions, telephone number, etc. (Peterson paragraph 36). 

Perterson further teaches for example, in some embodiments, a DA [207] might make decisions as to what action to take, or route to recommend, using predictive modeling which would indicate the desirability of likely outcomes of various actions or routes. In some embodiments in which a DA [207] utilizes predictive modeling when making recommendations, the DA [207] might be configured with information regarding potential dispositions, or outcomes, of a customer interaction. Such dispositions might include call outcomes such as the customer abandoned the call, the customer purchased a service, or the customer had his or her question answered after the call had gone on for a certain length of time (Peterson paragraph 42). 

Agarwal et al. (US Patent No. 10,628,834), which is directed to automatically processing data stored in one or more databases using machine learning to detect entities (such as health care providers, health care plan members, patients, pharmacies, and so forth) associated with health care claims that are suspected of fraudulent, wasteful, and/or abusive activity, teaches a programmatic method enables machine learning to improve one or more fraud detection models over time. One or more fraud detection models are iteratively trained using known outcomes of analyses of previously suspected entities. The known outcomes may include, for example, a fraud analysts' conclusion as to whether one or more of the previously suspected entities were actually involved in fraud, a fraud analysts' decision as to whether to escalate one or more of the previously suspected entities for more detailed investigation (e.g., by specialized investigators), and/or the like. In addition, one or more fraud detection models can be trained using unsupervised techniques (e.g., outlier detection). In an embodiment, a programmatic method enables generation of one or more fraud detection models based on metrics or features of fraud learned from other fraud detection model(s) and/or provided by insights from fraud analysts and/or other subject matter experts in the fraud detection space (Agarwal column 6 lines 4-21). Agarwal further teaches block 430 comprises updating the fraud detection model(s) that were applied in block 414 using the received feedback in block 426. Block 430 may involve, for instance, re-training the fraud detection models using the new feedback data as part of a training set. The training may involve, for instance, calculating new weights for signals using any suitable machine learning technique. The exact nature of the training will vary from model to model, using any suitable training technique for the relevant model (Agarwal column 21 lines 10-16).

Comeaux et al. (US Patent No. 10,878,428), which directed to  risk assessment and alert generation based on fraudulent and malicious network activity in an enterprise system, teaches a server-implemented method may include generating, by a server, an alert-generation model corresponding to each user using at least data from a behavior profile of each user where the behavior profile of the user comprises at least a record of events previously undertaken by the user in an account of the user. The server-implemented method may further include receiving, by the server, one or more fraud events comprising one or more fraud indicators associated with a fraudulent activity from one or more fraud detection devices where each of the one or more fraud detection devices executes one or more fraud detection algorithms to identify data fields associated with the one or more fraud indicators based on one or more fraud scenarios. The server-implemented method may further include determining, by the server, a user identifier associated with each fraud event based on the data fields associated with the fraudulent activity. The server-implemented method may further include determining, by the server, the alert-generation model applicable to each fraud event based on the user identifier associated with each fraud event. The server-implemented method may further include generating, by the server, the alert probability score corresponding to each fraud event, based on the execution of the alert-generation model applicable to each fraud event determined based on the user identifier associated with each fraud event, on the data fields associated with the fraudulent activity contained in each fraud event. The server-implemented method may further include updating, by the server, the one or more fraud detection algorithms by modifying the one or more fraud scenarios based on the alert probability score corresponding to each fraud event. The server-implemented method may further include generating, by the server, an alert associated with the fraud event upon determining that the alert probability score corresponding to the fraud event exceed a pre-defined threshold score. The server-implemented method may further include, upon the server generating the alert for the fraudulent activity: generating, by the server, one or more instructions to cease execution of a request associated with the fraudulent activity; and updating, by the server, the behavior profile of the user with a record of fraud event in the account of the user, whereby the server trains the alert-generation model using the updated behavior profile (Comeaux column 3 lines 2-24). Comeaux further teaches periodically or in response to a triggering condition, the alert-generating systems and apparatuses may also update the fraud probability scores of the fraudulent events as more fraudulent events are detected and received from one or more fraud detection servers (Comeaux column 4 line 64 to column 5 line 1).

Comeaux further teaches the alert-generating server 102 may periodically query the database 104 to receive updated data associated with the scenario model. The database 104 may be a model database configured to store the data/information associated with the scenario model. The alert-generating server 102 may then iteratively update the alert-generation model and/or algorithm dataset based on any updated data associated with the scenario model. The alert-generating server 102 may then determine an alert probability score for each detected fraudulent and malicious event (determined based on scenario models). The alert probability score of the fraudulent and malicious event is determined based on the alert-generation model that the alert-generating server 102, or any other server of the system 100, applies to the data fields of the fraudulent and malicious events. The alert-generating server 102 may determine an alert probability score for each fraudulent and malicious event based on an alert-generation model and/or algorithm such as a non-linear statistical data model that calculates the alert probability score associated with the fraud or attack. Such non-linear statistical data models may include neural networks, decision trees, Bayesian networks, genetic algorithms, and several other types of non-linear statistical data models (Comeaux column 7 lines 22-45).

Comeaux further teaches the alert-generating server 102 may determine an alert probability score for each fraudulent and malicious event using the alert-generation model, which is based at least on a behavior profile of a user associated with fraudulent and malicious event. The alert-generation model may use algorithms and computational methods that allow the alert-generating server 102 to discover patterns in data of apparent fraudulent and malicious event and/or behavior profile of users. The methodology involves a learning phase, in which the alert-generating server 102 learns by experience with a data sample of fraudulent and malicious event and/or behavior profile of users, creates and/or updates the alert-generation model, and, if the alert-generation model is further validated, continues to execute and improve upon the alert-generation model for future validation of fraudulent and malicious events. The learning phase methodology employed by the alert-generating server 102 allows the alert-generation model to automatically validate new fraudulent and malicious events and revise itself accordingly (Comeaux column 7 lines 46-65).

Comeaux further teaches the alert-generating server 102 may employ one or more statistical tools and one or more artificial intelligence methods to generate an alert-generation model based on existing data. The alert-generating server 102 may also train the alert-generation model based on known malicious and/or benign network activity identified. For example, the alert-generation server 102 may use an artificial neural networks technique to generate and train the alert-generation model. A neural network may include an interconnected group of artificial neurons where each neuron may represent a user attribute. For example, each neuron may represent one attribute associated with a user stored within the user profile in database 104. Non-limiting examples of user attributes may include unique identifier of user device, number of login attempts, number of transactions per month, time and date associated with transactions, amount of transactions, and the like. The alert-generation server 102 may then generate the alert-generation model based on the neural network. The alert-generation model may represent a mathematical or computational model comprising mathematical functions describing the relationship between each neuron within the neural network using include “weight” and ‘bias” factors (Comeaux column 7 line 66 to column 8 line 22).

Comeaux further teaches as the alert-generating server 102 encounters new fraudulent network activities, the alert-generating server 102 may train the alert generation model to “learn” new fraudulent behavior and attributes. When encountered with new fraudulent data, the alert generation model may reconfigure itself to adapt to new fraudulent behavior, which leads to a more accurate identification of fraudulent activities. In operation, when the alert-generating server 102 identifies new fraudulent network activity, the alert-generating server 102 may transmit data associated with the new fraudulent network activity to the alert-generation model in order “train” the alert generation model. As a result, the alert-generation model may use a back-propagation method to reconfigure the above-mentioned mathematical functions (e.g., weight and bias factors) and revise itself to account for the new fraudulent activity detected by the alert-generating server 102. Therefore, the alert generation model is never complete and may be iteratively trained each time new fraudulent network activity is identified (Comeaux column 8 lines 36-54). 

Bose et al. (US 20170228454), which is directed to constructing a graph based on relationships between one or more entities, teaches further, in various embodiments, given one or more entities, observations associated with the entities, timestamps associated with the entities, and the like, a graphing pipeline 104 a-104 d may determine whether an edge connecting entities exists. If an edge exists, the pipeline may update or adjust the edge. Similarly, if the edge does not exist, the pipeline may create a new edge connecting entities. Further, in either case, the pipeline may calculate or determine one or more attributes associated with the edge, as described herein. Values associated with an edge may also be calculated, in various embodiments, in response to the evaluation and/or determination of multiple entities and the relationships or edges between those entities (Bose paragraph 22).

Bose further teaches a graph event trigger module may comprise an instruction, circumstance, or set of circumstances which alert application modules that have registered on these events and/or may trigger the generation or updating of an entity graph and/or cause an entity graph to be generated and/or updated. Moreover, in various embodiments, a graph event trigger module 110 may determine or detect a change to an entity graph, such as, for example, a change to an entity, an edge, a trend that is emerging or exists in the graph, and the like. Thus, in various embodiments, a graph event trigger module 110 may alert one or more application modules (e.g., 112 a-112 c) of a change or changes to an entity graph, which may allow an application module to take any suitable action. An application 112 a-112 c module or engine (e.g., a relationship application module or engine or simply, a relationship engine) may comprise any hardware, software, and/or system capable of generating or determining a relationship between entities and/or making a recommendation (e.g., of an item or entity) based upon an entity graph. Similarly, in various embodiments, an application module or engine 112 a-112 c may comprise a marketing campaign, a fraud detection modeling application, and the like. Thus, an application module or engine 112 a-112 c may determine relationships between entities, and these relationships may, as described herein, contribute to one or more entity graphs (Bose paragraphs 26-27).

Bose further teaches a plurality of entity subgraphs may, in various embodiments, be combined by the system 100 (e.g., by the graph database 106) to form a “universal entity graph,” which may show the relationships between entities generated by all or a portion of the entity graph pipelines 104 a-104 d (and/or other pipelines). Each pipeline 104 a-104 d may further update and/or regenerate one or more existing entity subgraphs based upon additional or newly acquired entity data. For example, as a consumer's transaction history develops and changes, an entity graph pipeline may update, create, and/or recreate an entity subgraph based upon this new data. Entity subgraphs may be updated and/or generated on a on a periodic basis and/or in response to the receipt or accessibility, by the system 100, of new or updated data. Thus, entity subgraphs may adapt and evolve as relationships between entities develop and change. For instance, edges and nodes may be created, deleted, and/or altered over time (Bose paragraph 38).

Bose further teaches generally, fraud detection unit 510 may receive claims information 420 from clearinghouse 270, may receive other information 430 from other sources, and may analyze claims 410, in light of other information 430 and claim types, to determine whether claims 410 are potentially fraudulent. In one implementation, fraud detection unit 510 may generate a fraud score for a claim 410, and may classify a claim 410 as “safe,” “unsafe,” or “for review,” based on the fraud score. A “safe” claim may include a claim 410 with a fraud score that is less than a first threshold (e.g., less than 5, less than 10, less than 20, etc. within a range of fraud scores of 0 to 100, where a fraud score of 0 may represent a 0% probability that claim 410 is fraudulent and a fraud score of 100 may represent a 100% probability that the claim is fraudulent). An “unsafe” claim may include a claim 410 with a fraud score that is greater than a second threshold (e.g., greater than 90, greater than 80, greater than 95, etc. within the range of fraud scores of 0 to 100) (where the second threshold is greater than the first threshold). A “for review” claim may include a claim 410 with a fraud score that is greater than a third threshold (e.g., greater than 50, greater than 40, greater than 60, etc. within the range of fraud scores of 0 to 100) and not greater than the second threshold (where the third threshold is greater than the first threshold and less than the second threshold). In one implementation, the first, second, and third thresholds and the range of potential fraud scores may be set by an operator of healthcare fraud management system 260. Alternatively, or additionally, the first, second, and/or third thresholds and/or the range of potential fraud scores may be set by clearinghouse 270 and/or claims processor 280. In this case, the thresholds and/or range may vary from clearinghouse-to-clearinghouse and/or from claims processor-to-claims processor. The fraud score may represent a probability that a claim is fraudulent (Bose paragraph 53).
Bose further teaches the claim information, the meta information, the other information, and/or the historical information may be individually referred to as a “claim attribute” or an “attribute of the claim,” and collectively referred to as “claim attributes” or “attributes of the claim.” Rule selector component 810 may generate a profile for claim 410 based on the claim attributes. Based on the claim profile and perhaps relevant information in a white or black list (i.e., information, relevant to the claim, that is present in a white or black list), rule selector component 810 may select a set of libraries 710 within rules memory 630 and/or may select a set of rules within one or more of the selected libraries 710. For example, rule selector component 810 may select libraries 710, corresponding to general rules, single claim rules, multi-claim rules, provider-specific rules, procedure frequency-specific rules, etc., for claim 410 (Bose paragraphs 92-93).
Bose further teaches in one implementation, alert generator component 850 may classify the claim, based on the fraud score, into: safe, unsafe, or for review. As described above, fraud detection unit 510 may store policies that indicate, among other things, the thresholds that are to be used to classify a claim as safe, unsafe, or for review. When the claim is classified as safe or unsafe, alert generator component 850 may generate and send the fraud score and/or an alert or alarm (e.g., safe/unsafe or accept/deny) to claims processor 280 so that claims processor 280 can make an intelligent decision as to whether to accept, deny, or fulfill the claim. When the claim is classified as for review, alert generator component 850 may generate and send a trigger to predictive modeling unit 520 so that predictive modeling unit 520 may perform further analysis regarding a claim or a set of claims associated with a case (Bose paragraph 102).

Bose further teaches predictive modeling component 930 may store and utilize information regarding predictive modeling tools that may be applicable to alarms, alarm scores, case scores, and/or prioritized cases generated by alarm correlation component 910 or case priority component 920. In one implementation, predictive modeling component 930 may store and utilize claim type-specific predictive models, configurable edit rules, artificial intelligence techniques, and/or fraud scores that may be utilized by alarm correlation component 910 and/or case priority component 920 to present a prioritized list of cases for investigation so that claims 410 with the highest risk of fraud may be addressed first. The predictive models stored in predictive modeling component 930 may support linear pattern recognition techniques (e.g., heuristics, expert rules, etc.) and non-linear pattern recognition techniques (e.g., neural networks, clustering, artificial intelligence, etc.) (Bose paragraph 110).

Priess et al. (US 20150026027), which is directed to fraud detection and analytics, teaches the user or “consumer” 220 in this example logs in to the online banking system 210 and uses the online banking system 210 to perform events (e.g., check account balance, view check images, transfer funds, etc.) in his/her account. The FPS comprises a risk engine 202 coupled to a risk application 204, as described herein. The risk engine 202 is a real-time event processor that receives data of user events or a set of events. The risk engine 202 also stores the user account model for the particular user. The risk engine 202 calculates a risk score using the event data and the user account model. The risk engine 202 uses the risk score and details of the observed event to update the user account model, and stores the updated user account model for use in evaluating the next subsequent set of event data (of a session) of the user (Priess paragraph 60). Priess further teaches operations continue by predicting expected behavior 504 of the user during a next event in the account using the causal model. Predicting the expected behavior of the user includes generating expected event parameters of the next event. Operations continue by generating fraud event parameters 506 using a predictive fraud model. Generating the fraud event parameters assumes a fraudster is conducting the next event, the fraudster being any person other than the user. Operations continue by generating a risk score 508 of the next event using the expected event parameters and the fraud event parameters. The risk score indicates the relative likelihood the future event is performed by the user versus the fraudster (Priess paragraph 68).

Priess further teaches the FPS models behavior of a specific user through a predictive user model (PUM) that is used to calculate the probability of an observed event given the specific user. The FPS models behavior of fraudsters through a predictive fraud model (PFM) that is used to calculate the probability of an observed event given a fraudster. The probabilities are then used to calculate a risk score for a next occurrence of the event to which the probabilities correspond (Priess paragraph 74).

Kramme et al. (US 20210374764), which is directed to facilitating fraud dispute resolution using machine learning, teaches 1) identifying, by one or more processors of the one or more servers, types of information historically indicative of fraud or an absence of fraud, at least in part by training a machine learning program using at least (i) transaction data associated with a plurality of financial transactions, and (ii) fraud determinations each corresponding to a respective one of the plurality of financial transactions; (2) receiving, by the one or more processors, an indication that fraud is suspected for a first financial transaction associated with the financial account; (3) retrieving, by the one or more processors and from an account records database, transaction data associated with the financial account; (4) generating, by the one or more processors and based upon (i) at least one of the identified types of information and (ii) the transaction data, a first set of one or more queries designed to ascertain whether the first financial transaction was fraudulent; (5) transmitting the first set of queries to a remote computing device to cause the first set of queries to be displayed to the customer; (6) receiving, from the remote computing device, a first set of one or more customer responses; and/or (7) determining, by the one or more processors and based upon the first set of customer responses, whether the first financial transaction was fraudulent (Kramme paragraph 7). Kramme further teaches the analysis/processing may be performed in batch processing operations, or substantially in real-time (e.g., as the data is generated and/or as financial transactions occur, etc.), and the data may be obtained from a variety of sources based upon the particular embodiment and/or scenario. In one embodiment, for example, data from financial account records may be analyzed, along with data indicating online activity of an account holder, location data (e.g., global positioning satellite (GPS) data from a smartphone or vehicle of the account holder) and/or other data, to determine whether a particular financial transaction was fraudulent or likely fraudulent (Kramme paragraph 20).

Kramme further teaches a machine learning program may be trained, using past dispute resolution interactions with customers and the associated outcomes (fraud determinations), to identify various types of information that, if elicited from customers, tend to be indicative of fraud or the absence thereof. When fraud is suspected for a particular transaction, one or more queries for the individual purportedly making the transaction may be automatically generated using the types of information identified by the machine learning program, as well as information about the suspect transaction and/or related transactions (e.g., dates, locations, amounts, etc.). In some embodiments and/or scenarios, responses to the queries may be collected and analyzed to automatically generate additional queries, with the end goal of discerning whether the transaction was authorized. For example, queries may include asking whether a cardholder recalls particular other transactions that appear on the cardholder's account and were made around the same time as the suspect transaction (and/or from the same merchant), asking whether the cardholder recalls being in a particular location at a particular time (e.g., a location associated with another transaction appearing on the cardholder's account), whether the cardholder is aware of a particular billing alias used by a merchant, and so on. (Kramme paragraph 24). Kramme further teaches the machine learning program may learn which types of data tend to be indicative of different classifications (e.g., transaction amount, credit card information entry mode, particular types of online activity data, etc.), and/or which data values tend to be indicative of different classifications (e.g., transactions over $10,000, manual card number entry, etc.), for example. Once a class of potential fraud has been identified for a particular transaction, the classification may be used to facilitate or guide a further, more in-depth analysis or investigation. Alternatively, or in addition, the classification may be used to calculate one or more metrics indicating the prevalence of that type of fraud (Kramme paragraph 26).

Kramme further teaches the rule set 220 may then output the total score (e.g., 94+80=+174), a normalized total score, an indication of whether the total score exceeded a threshold (e.g., a threshold of +100), a probability calculated based upon the total score, and/or some other indicator or measure of the existence or likelihood of fraud. In the example shown in FIG. 4A, it can be seen that larger scores generally correspond to a greater probability that the transaction was made or authorized by the cardholder. If the transaction is being automatically reviewed (e.g., to determine whether a fraud alert is appropriate, without any initial input from the cardholder), this may mean that a lower score corresponds to a higher probability of fraud. Conversely, if the cardholder had reported the transaction as being fraudulent, a higher score may correspond to a higher probability of fraud (i.e., fraud on the part of the cardholder) (Kramme paragraph 121).

Ben-zvi et al. (US Patent No. 10,846,434), which is directed to generating a fraud detection model comprising an algorithm to determine a likelihood of fraud for a client response based on data from similar customers responding to similar questions and data generated from tracking the client computing device, teaches the method comprises determining, by the server, one or more client attributes associated with the plurality of inputs, teaches the method comprises determining, by the server, a likelihood of fraud based on a fraud detection model, wherein the fraud detection model comprises received data from a customer database for customers with same one or more client attributes, corresponding inputs to same input fields, and the data associated with monitoring the input device, whereby an algorithm identifies the likelihood of fraud based at least on one of received data from a customer database, corresponding inputs to same input fields, and data associated with monitoring the input device (Ben-zvi column 2 lines 10-20).

Ben-zvi further teaches in some embodiments the second model (e.g., the fraud detection model) may only be utilized if received input from the client computing device satisfies a threshold. For example, if the algorithm within the first model indicates that the received input from the client computing device is inaccurate, the second model may be used. In some embodiments, the server 104 may determine an attribute associated with the application (e.g., customers or clients producing the applications). For example, the server 104 may categorize all the customers by their age, sex, income, job, and other attributes a like. The fraud detection model may also compare the attribute of the customer, who is being evaluated, with other customers with the same attributers (Ben-zvi column 11 lines 50-63). Ben-zvi further teaches the second user input or the result of the application of the second user input to the second model is flagged by the server 104, even if the user amends the second user input. Such flag is stored in the storage 114 via the controller 112 by the server 104 and related to the second user input or the result of the application of the second user input to the second model. The flag can be helpful for further review or a direction of the user to an appropriate channel, such as an agent for a personal interview (Ben-zvi column 12 lines 53-61).
.
However the prior art of record fails to explicitly disclose at least the amended steps (i)-(k) of claims 1 and 9 and steps (e)-( f) of claim 17. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments

Applicant's arguments filed March 14, 2022 have been fully considered.

In response to Applicant’s arguments regarding the 112 b rejection, on page 9 of the Remarks, the examiner finds Applicant’s arguments persuasive and has withdrawn the 112 (b) rejection. 

In response to Applicant’s arguments regarding the 101 rejection, on pages 10-13 of the Remarks, the examiner finds Applicant’s arguments unpersuasive and has maintained the 101 rejection. 

Applicant, arguments are with respect to claim 1 as representative of the independent claims, first argues that the claims are eligible under Step 2A-Prong 1 as the claims are not directed to a certain methods of organizing human activity as it recites very specific data processing steps and the use of an artificial intelligence model. The examiner respectfully disagrees, the examiner notes referencing the specification that the invention is directed to a claims submission system and provides for determining an interview script in a claims submission. (See paragraphs 2 and 5). The examiner identified the claims as a whole to be directed to being certain methods of organizing human activity, in particular directed towards managing personal relationships or interactions between people (including following rules or instructions), in the form of managing the evaluation of a claim submitted by a user and the associated interview process. The examiner is interpreting that the specific data processing steps and the use of the AI model are the following:

c) retrieving,[ by the first computer, from the first database], data associated with the one or more features, wherein the data associated with the one or more features is determined from [an artificial intelligence model]; d) retrieving, [by the first computer, from a second database], data associated with the information relating to the user; e) generating, [by the first computer], a first score based on the data input by the user, the data associated with the one or more features and the data associated with the information relating to the user, the first score evaluating whether the data input by the user is fraudulent; f) determining, [by the first computer], an interview script based at least upon the first score; i) generating, [by the first computer], a second score based at least upon the data [in the first database] and the response to the first question, and then updating, [by the first computer, the artificial intelligence model] using at least the second score and the response to the first question; j) updating, [by the first computer], the interview script based at least upon the second score and [the updated artificial intelligence model];

The asserted portions are recited at a high level of generality and are directed to acquiring information regarding the features of a claim received from a user based on a AI model, acquiring information regarding data associated with a user, generating a score based on the acquired data regarding the features information related to the user, determining a script based on the generated score, generating a second score based on a response received in response to a first question, updating the model using the second score and response received, and update the script based on the updated model and the second score. Each of these steps are a part of the process of making an evaluation of a claim submitted and the associated interview. The steps are acquiring information that is analyzed for the determination of an interview script as part of an evaluation of a claim (first instance based on the first score, which is generated based on the acquired information (data inputted by user, data associated with the one or more features using an AI model, and data associated with information relating to the user) and second instance based on a second score (based on the data in at least the first database (stored claims submission data and data associated with the one or more features) and the received response to the first question)) and updated AI model ( updating using the second score and the received response) to provide a question (based on the second score) from the second/updated interview script to a user as part of an interview of a claim evaluation process. The examiner views that the additional elements as indicated in the Step 2A Prong 2 analysis are recited at a high level of generality and merely informs a reader to apply the abstract idea in a generic computing environment. 

Applicant next argues that the claims provide for a specific improvement to computer security and how the claims provide for technical advantages and/or practical application since the invention thwart criminals that may attempt to learn outcomes to automated interviewing systems to perform fraudulent and/or criminal activity as discussed in paragraphs 120-121, and therefore are eligible under Step 2A Prong 2. The examiner respectfully, disagrees as the disclosure in paragraphs 120-121 is not reflected in the present set of claims.  

Applicant’s final argument is that under Step 2B the claims are eligible as the claims: 1) apply the judicial exception with, or by use of a particular machine, as the claims recite computer components and 2) the claim elements clearly “add a specific limitation other than what is well-understood, routine and conventional in the field” or “add unconventional steps that confine the claim to a particular useful application.” Applicant continues regarding point 2) for example steps e and f in combination is unconventional and is not well-understood, routine, and conventional activity, that the examiner did not provide evidence showing the combination is unconventional. 

Regarding these particular arguments, examiner notes that the question asked in Step 2B is “are the additional elements, alone or in combination, significantly more?" Examiner has followed the guidance set forth in MPEP 2106.05(II), which sets forth: Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:
• Carry over their identification of the additional element(s) in the claim from Step 2A Prong Two;
• Carry over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h):
• Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and
• Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d)
Accordingly, based on the second bullet point above, the analysis considers the conclusion of Step 2A Prong Two. In this instance, the additional elements are simply being applied. 

Regarding point 1) the examiner identified in the specification the additional elements and determined in the Step 2A Prong Two prong analysis that the additional elements are recited at a high level of generality and merely inform a reader to apply the abstract idea in a generic computing environment. Regarding point 2), the Applicants referenced steps and e and f are viewed as merely informing a reader to apply the abstract idea in a generic computing environment capable of processing acquired information (generating the first score based on the acquired data associated with the one or more features and data associated with the information relating to the user) in the determination an interview script (based on the generated first score). 

	Therefore, for the foregoing reasons the examiner has maintained the 101 rejection. 

 Arguments to the contrary have not been persuasive.

In response to Applicant’s amendments and arguments regarding the 103 rejection, on pages 13-14 of the Remarks, the examiner finds Applicant’s amendments and arguments persuasive and has withdrawn the 103 rejection. In particular the examiner finds at least Applicant’s amendments pertaining to steps i-k for claims 1 and 9 and steps e and f for claim 17, persuasive in overcoming the cited art of record for at least the reasons as indicated previously in the Allowable Subject Matter Section.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1883.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689